Citation Nr: 1416999	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to November 1989 with service in the U.S. Naval Reserves thereafter, to include in August 2002. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Lincoln RO in August 2012.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his right shoulder in August 2002 during active duty for training (ACDUTRA) and that his current right shoulder disability is causally related to that injury.  During his August 2012 hearing before the Board, the Veteran testified that he injured both his right and left shoulders during ACDUTRA in August 2002 when he fell out of the back of a truck while doing ambush drills.  The Veteran's service treatment records contain a May 2003 complaint of left shoulder pain associated with an injury incurred in August 2002 after falling out of a truck.  The Veteran testified that he actually injured both shoulders in the August 2002 accident, but that he only sought treatment for the left shoulder in May 2003.  He reported that he received treatment in the field for both shoulders after the August 2002 accident, which consisted of medication and rest.  Service connection for a left shoulder disability was granted by the RO in January 2011 based upon the Veteran's reported August 2002 accident.  

The RO obtained a VA examination in November 2010, but only requested an opinion as to the etiology of the Veteran's left shoulder disability.  The November 2010 VA examiner observed that the Veteran had a right shoulder disability as well, and diagnosed right and left shoulder impingement.

Based on the Veteran's lay testimony that he injured his right shoulder as well as his left shoulder in the August 2002 incident, the evidence of a diagnosis of right and left shoulder impingement, and the Veteran's reports of right shoulder symptomatology since the August 2002 accident, the Board concludes that the Veteran should be provided with a VA examination to determine the etiology of his current right shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his right shoulder impingement.  Ask the examiner to review the claims file in conjunction with the examination, especially the Veteran's lay statements as to his August 2002 bilateral shoulder injury, the prior VA examination, and the service treatment records.  Based on findings derived from the examination, as well as review of the claims file, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder impingement is etiologically related to his military service, to include the August 2002 accident.  A complete rationale must be provided for any opinion offered.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



